Citation Nr: 0616672	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  03-36 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for post-traumatic 
disorder (PTSD), rated as 30 percent disabling prior to July 
23, 2003, and 50 percent disabling from that date.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel






INTRODUCTION

The veteran served on active duty from February 1968 to 
December 1969.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 1999 rating 
decision of the St. Louis, Missouri, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  

The veteran's appeal was previously before the Board in May 
2005, at which time the Board remanded the case for further 
action by the originating agency.  The requested development 
has been completed, and the case has been returned to the 
Board for further appellate action.

The Board notes that in March 2004 the veteran raised the 
issue of entitlement to service connection for acid reflux 
disease secondary to his service-connected PTSD.  This matter 
is referred to the originating agency for the appropriate 
action.


REMAND

In January 2006 the veteran underwent a VA examination to 
determine the severity of his service-connected PTSD.  The 
veteran informed the examiner that he was applying for 
disability retirement from the post office due to his PTSD.  
The record does not reflect that the originating agency has 
attempted to obtain the records associated with the veteran's 
application for disability benefits from the post office.  
Since they may contain information that is pertinent to the 
veteran's claim for an increased rating, further development 
is in order. 

The Board also notes that in support of his claim for an 
increased rating the veteran has provided two letters from a 
licensed social worker stating that the veteran has been in 
therapy for his PTSD since May 2000.  Development to obtain 
the records of this therapy should also be undertaken.

In addition, while the case is in remand status, the veteran 
should be provided notice in compliance with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, this appeal is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, DC, for the following 
actions:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include the notice specified by the Court 
in Dingess/Hartman and notice that he 
should submit any pertinent evidence in 
his possession.  

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the appellant.  The 
evidence submitted by the veteran or 
obtained by the originating agency should 
include a copy of any pertinent records 
maintained by the veteran's private 
social worker, any determination made 
regarding the veteran's application for 
disability retirement from the post 
office and any records associated with 
such a determination.  

3.  If the RO or the AMC is unsuccessful 
in obtaining any such evidence, it should 
document the efforts to obtain the 
evidence and request the veteran and his 
representative to provide a copy of the 
outstanding evidence to the extent they 
are able to.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the issue on appeal based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO or 
the AMC should issue a supplemental 
statement of the case and afford the 
veteran and his representative an 
appropriate opportunity to respond.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).
	
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


